COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00302-CR
                             NO. 02-18-00303-CR


SHAQUITTA DEANNA HORTON                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
              TRIAL COURT NOS. 1406350D, 1406619D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Shaquitta Deanna Horton has filed pro se notices of appeal from the trial

court’s judgments adjudicating her guilty of credit-card abuse and fraudulent use

or possession of fewer than five items of identifying information. See Tex. Penal

Code Ann. §§ 32.31, 32.51 (West 2016). In each case, the trial court sentenced

her to 14 months’ confinement (with the sentences to run concurrently) pursuant

      1
       See Tex. R. App. P. 47.4.
to an agreement in which Horton pleaded true to one of the allegations in the

State’s motion to adjudicate guilt in exchange for the State’s 14-month

punishment recommendation. Horton signed written plea admonishments in each

case that included a waiver of the right of appeal.

      The trial court’s certifications of Horton’s right to appeal in each case state

that this “is a plea-bargain case, and the defendant has NO right of appeal” and

that “the defendant has waived the right of appeal.” See Tex. R. App. P.

25.2(a)(2). Based on the certifications, we notified Horton through her court-

appointed attorney that her appeals would be dismissed unless, within ten days,

she or any party desiring to continue the appeals filed a response showing

grounds for continuing them. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. More than

ten days have passed, and we have received no response.

      Rule 25.2(a)(2) does not restrict a defendant’s right of appeal when she

pleads true to one or more allegations in a motion to adjudicate. See Tex. R.

App. P. 25.2(a)(2); Hargesheimer v. State, 182 S.W.3d 906, 911–12 (Tex. Crim.

App. 2006) (concluding that a case in which a defendant pleads true to

allegations in a motion to adjudicate is not a plea-bargain case under rule

25.2(a)(2)); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)

(“[Rule 25.2(a)(2)] refers only to plea bargains with regard to guilty pleas, not

pleas of true on revocation motions.”). But if, as here, a defendant pleads true

and signs a waiver of the right of appeal in exchange for the State’s punishment

recommendation––and the trial court follows the recommendation––the waiver is


                                         2
binding. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000);

Jackson v. State, 168 S.W.3d 239, 242–43 (Tex. App.––Fort Worth 2005, no

pet.); cf. Ex parte Delaney, 207 S.W.3d 794, 797–98 (Tex. Crim. App. 2006)

(explaining that when defendant waives right of appeal in exchange for

recommended sentence that trial court subsequently follows, “[a]ny possible

source of error” during sentencing is removed). Because Horton waived her right

to appeal the trial court’s adjudication judgments, we dismiss her appeals. See

Tex. R. App. P. 25.2(d), 43.2(f); Jackson, 168 S.W.3d at 243; see also Salazar v.

State, No. 02-18-00004-CR, 2018 WL 1324487, at *1 (Tex. App.—Fort Worth

Mar. 15, 2018, no pet.) (mem. op., not designated for publication).




                                                  /s/ Elizabeth Kerr
                                                  ELIZABETH KERR
                                                  JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2018




                                        3